DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 13, 2022 have been reviewed and considered.  Claims are pending 1-2, 7, 9-10, 12-13, 15-17, 19-21, 23-24, 29-30, and 33 are pending in which all claims have been amended; claims 3-6, 8, 11, 14, 18, 22, 25-28, 31-32, and 34-39 are cancelled.

Response to Arguments
Applicant's arguments filed on July 13, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Nuessli, Herbert, Cheung, Yung, Cole, and Abercrombie, alone or in combination, do not disclose or suggest, “wherein the proximal end of the rib is connected to the adjustable connector and the distal end of the rib is adapted to transfer a force applied to the adjustable connector to the outer side portion so as to pull breasts of a wearer of the bra together and thereby enhance breast cleavage,” as recited by claim 1.
	Nuessli particularly does not disclose or suggest that the closing needle is adjustable, and in fact discloses that the needle part is rigid and “slightly bent.” In other words, the closing needle does not provide an adjustable connection for the support shells of the bra cups, and instead merely allows for the support shells to be held together during wearing of the bra and separated for removal of the bra.
	Examiner’s Response:  The examiner disagrees.  Please note that the distal end (see diagram below) of the rib (via 6) of Nuessli is adapted to transfer a force applied to the adjustable connector (via 8-11) to the outer side portion so as to pull breasts of a wearer of the bra together and thereby enhance breast cleavage (since the connector 8-11 is connected along its length to that of the rib 6 which is also directly connected to the outer side portion of the bra cup (portions of 1 & 2, closest to 3, see Figure 1), see Figures 1-3, (Figures 1-2, see Translation page 1, lines 21-37, page 2, lines 1-7).
	Note that upon force manipulation of the adjustable connector (via 8-11) slight enhancement of the breast cleavage is capable via 10 being threaded each 9 i.e. “comfortable displacement of the shells”. (Figures 1-2, see Translation page 1, lines 35-37, page 2, lines 1-7).
	Additionally, note that limitations of “adapted to transfer a force applied to the connector to the outer side portion”, and “so as to pull breasts of a wearer of the bra together and thereby enhance breast cleavage” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Nuessli are capable of performing these recited functions.

	Applicant’s Second Argument:  Moreover, Nuessli does not disclose or suggest that the proximal end of each rib is connected to a respective portion of the connector. As the above annotation of FIG. 1 of Nuessli illustrates, the closing needle, asserted by the Office to teach the connector of the above- identified claim limitations, cannot reasonably be said to be connected to the proximal ends of the support shells that the Office has asserted disclose the ribs of the above-identified claim limitations.
	Examiner’s Response:  The examiner disagrees. Nuessli does disclose wherein each bra cup of the pair of bra cups comprises: an inner side portion (portions of 1 & 2, closest to 10, see Figure 1) and that an adjustable connector (via 8-11, note that 8-11 is adjustable in attachment via 10 to each 8) is located at the inner side portion for connecting the pair of bra cups (1, 2) to one another, see Figures 1-2 and wherein the proximal end of the rib (via 6) is connected to the adjustable connector (via 8-11) as shown in Figure 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 20, lines 1-2, the limitation (noted to be amended without the proper amendment underline annotation), “wherein each rib is contained in a sleeve or pocket attached to a top of each bra cup” was not disclosed at the time the application was originally filed and is considered “new matter”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitations of “wherein said bra: is backless and strapless bra:  further comprises a band which connects the outer sides of each bra cup of the pair of bra cups, and is adapted to span a wearer’s back, and is strapless; is backless and comprises a pair of shoulder straps, or further comprises a band which connects the outer sides of each bra cup of the pair of bra cups and is adapted to span a wearer’s back, and one or more straps” renders the claim indefinite since it appears applicant is claiming these limitations all together which contradicts itself as a whole.  A backless bra wouldn’t necessarily then require a band at the outer sides of the bra, etc.  It is recommended by the examiner to claim one bra and to write the limitations in an alternative form with commas instead of semi-colons.  For purposes of examination, the examiner will examine the claim as if applicant claims one bra with the structures listed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, 12-13, 15-17, 19-20, 23-24, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuessli (CH 339894A).
	Regarding Claim 1, Nuessli discloses of a bra (see Figure 1) comprising a pair of bra cups (1,2), wherein each bra cup of the pair of bra cups comprises:
	an outer side portion (portions of 1 & 2, closest to 3, see Figure 1);
	an inner side portion (portions of 1 & 2, closest to 10, see Figure 1);
	a rib (via 6) having a proximal end and a distal end (see diagram below); and
	 an adjustable connector (via 8-11, note that 8-11 is adjustable in attachment via 10 to each 8) is located at the inner side portion for connecting the pair of bra cups (1, 2) to one another, see Figures 1-2;
	wherein the proximal end of the rib (via 6) is connected to the adjustable connector (via 8-11); and
	the distal end (see diagram below) of the rib (via 6) is adapted to transfer a force applied to the adjustable connector (via 8-11) to the outer side portion so as to pull breasts of a wearer of the bra together and thereby enhance breast cleavage (since the connector 8-11 is connected along its length to that of the rib 6 which is also directly connected to the outer side portion of the bra cup (portions of 1 & 2, closest to 3, see Figure 1), see Figures 1-3, (Figures 1-2, see Translation page 1, lines 21-37, page 2, lines 1-7).  Please note that limitations of “for connecting”, “adapted to transfer a force applied to the connector to the outer side portion”, and “so as to pull breasts of a wearer of the bra together and thereby enhance breast cleavage” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Nuessli are capable of performing these recited functions.

    PNG
    media_image1.png
    692
    639
    media_image1.png
    Greyscale

	Regarding Claims 2, 7, 9-10, 12-13, 15-17, 19-20, and 23-24, Nuessli discloses the invention as claimed above.  Further Nuessli discloses:
	(claim 2, as best understood), wherein said bra (see Figure 1) is backless (please note portions of the bra between areas of 5 to 5, the bra is “strapless” between the shoulder straps of 5 and is therefore considered “backless” at that location, see Figure 1) and strapless (please note portions of the bra between areas of 5 to 5, the bra is “strapless” between the shoulder straps of 5 and is therefore considered “strapless” at that location, see Figure 1); 
	further comprises a band (via 3) which connects the outer sides (portions of 1 & 2, closest to 3, see Figure 1) of each bra cup (1, 2) of the pair of bra cups, and is adapted to span a wearer’s back (see Figure 1), and is strapless (please note portions of the bra between areas of 5 to 5, the bra is “strapless” between the shoulder straps of 5 and is therefore considered “strapless” at that location, see Figure 1);
	is backless (please note portions of the bra between areas of 5 to 5, the bra is “strapless” between the shoulder straps of 5 and is therefore considered “backless” at that location, see Figure 1) and comprises a pair of shoulder straps (via 5), or
	further comprises a band (via 3) which connects the outer sides (portions of 1 & 2, closest to 3, see Figure 1) of each bra cup (1, 2) of the pair of bra cups and is adapted to span a wearer’s back (see Figure 1), and one or more straps (via 5);
	(claim 7), wherein the ribs (via each 6) are directly connected to (via 8, see Figures 1-2) the connector (via 8-11) and are formed integrally with the connector (via 8-11), see Figures 1-2;
	(claim 9), wherein the ribs (via each 6) are joined to the connector (via 8-11) via an intermediate portion (via an intermediate portion of 8, see Figure 1); 
	(claim 10), wherein each rib (via each 6) is curved in shape (see Figures 1-2) and the curve of the rib extends around substantially a whole underside of the bra cup (via each 1, 2), see Figure 1;
	(claim 12), wherein each rib (via each 6) is wider (see Figures 1-2) at its distal end (see Figures 1-2, note diagram above) than at its proximal end (see Figures 1-2, note diagram above) and is paddle shaped (note the bigger expansion of 6 from narrow end to a bigger end);
	(claim 13), wherein each rib (via each 6) is paddle shaped (see Figures 1-2) and comprises a blade portion (via end portion of 6) that is substantially coplanar with an interior surface (see Figures 1 & 3) of each bra cup (via 1, 2), see Figures 1-3;
	(claim 15), wherein an interior facing side of each rib (via each 6) is concave (See Figures 1-3) and mirrors the curvature (see Figures 1-3) of an interior surface (see Figure 3) of each bra cup (via each 1, 2), see Figures 1-3;
	(claim 16), wherein an external surface of each rib (via 6) is smooth (note smooth contoured perimeter edges of 6, see Figures 1-2);
	(claim 17), wherein each rib (via each 6) is at least partially encapsulated by each bra cup (via each 1, 2), see Figure 1, (see Translation page 1, lines 21-34);
	(claim 19), wherein each rib (via each 6) is encapsulated by each bra cup (via each 1, 2), and the connector (via 8-11) extends out of each bra cup (via each 1, 2), see Figure 1, (see Translation page 1, lines 21-34);
	(claim 20), wherein each rib (via each 6) is contained in a sleeve or pocket (via pockets of the cups, 1 & 2) attached to a top (via each 6) the bra cup (via each 1, 2), see Figure 1, (see Translation page 1, lines 21-34);
	(claim 23), wherein the connector (via 8-11) is formed of two or more separate portions (via 8-11, see Figures 1-2) which are designed to engage with one another to join the bra cups (via each 1, 2) (see Figure 1); and a first portion (via 8-9, left side) of the connector is attached to one of the bra cups (via 2, left cup) and a second portion (via 8-9, right side) of the connector is attached to another of the bra cups (via 1, right cup), see Figure 1; and
	(claim 24), wherein the connector (via 8-11) comprises two portions (via 8) each comprising one or more apertures (via 9) and a thread (via 10) laced through the apertures (via 9, see Figure 1), wherein each portion of the connector (via 8-11) is provided with 1 to 5 apertures (via 9), see Figures 1-2,  (Figures 1-2, see Translation page 1, lines 21-37, page 2, lines 1-7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Cheung (USPN 8,684,788).
	Regarding Claim 21, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein one or more of each rib or the connector is formed from polyurethane.
	Cheung teaches of a rib for a bra cup (see Figure 1) wherein the rib (see Figure 1) or the connector is formed from polyurethane, (Col. 1, lines 23-27, Col. 2, lines 6-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rib of Nuessli wherein the rib is formed from polyurethane as taught by Cheung so that the two ends of the rib are difficult to prick a pocket of the lower edge of the cup.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Yung et al. (US 2014/0045408) (hereinafter “Yung”).
	Regarding Claim 29, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein each bra cup comprises a silicone gel.
	Yung teaches of a bra wherein a bra cup (10) comprises a silicone gel, (Figures 1-2, [0013], [0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each bra cup of Nuessli to comprise silicone gel as taught by Yung so as to provide a cushion between the support components of a bra cup and the wearer, thereby providing comfort despite the geometry and materials of the support components, [0002]-[0003].

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Cole (USPN 4,557,267).
	Regarding Claim 30, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein an interior surface of each bra cup is an adhesive surface, which adhesive surface is an uncoated surface of each bra cup.
	Cole teaches of a bra (16) wherein an interior surface of the bra cup (via area between 20/24 & 16) is an adhesive surface (Col. 4, lines 45-63), which adhesive surface is an uncoated surface of the bra cup, (Figures 1-3, Col. 3, lines 57-68, Col. 4, lines1-10, 22-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bra cup of Nuessli wherein the interior surface of each bra cup is an adhesive surface, which adhesive surface is an uncoated surface of the bra cup as taught by Cole in order to provide the bra cup with a nipple cover or patch that is adhesively secured which imparts a rigidity to each nipple cover to inwardly depress the wearer’s nipples when the brassiere is in use and to overall impart modest appearance and a smooth contour along the breast cup concealing the wearer’s nipples, (Col. 2, lines 49-66).
	
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuessli (CH 339894A) in view of Abercrombie et al. (USPN 5,716,255) (hereinafter “Abercrombie”).
	Regarding Claim 33, Nuessli discloses the invention as substantially claimed above.  Nuessli does not disclose wherein each bra cup is provided with a release liner.
	Abercrombie teaches of a bra cup (via 18, see Figure 1) wherein the bra cup is provided with a release liner (via 10), (Figures 1-3, (Col. 1, lines 38-59, Col. 2, lines 6-16, 52-59)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each bra cup of Nuessli wherein the bra cup is provided with a release liner as taught by Abercrombie in order to provide the bra cup with a releasable underliner to absorb perspiration which can be disposable or be separately washed for reuse, (Col. 1, lines 38-59, Col. 2, lines 6-16, 52-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732   

                                                                                                                                                                                                     /GLORIA M HALE/Primary Examiner, Art Unit 3732